Case 19-13448-VFP             Doc 339      Filed 04/04/19 Entered 04/04/19 22:28:26                    Desc Main
                                          Document      Page 1 of 8

 LOWENSTEIN SANDLER LLP
 Kenneth A. Rosen, Esq.
 Michael S. Etkin, Esq.
 Wojciech Jung, Esq.
 Philip J. Gross, Esq.
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtors and
 Debtors-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY


 In re:                                                       Chapter 11

 ACETO CORPORATION, et al.,1                                  Case No. 19-13448 (VFP)

                             Debtors.                         (Jointly Administered)



                           NOTICE OF AGENDA OF MATTER SCHEDULED
                          FOR HEARING ON APRIL 9, 2019 AT 1:30 A.M. (ET)2


 UNCONTESTED MATTERS

          1.        Debtors’ Motion to Authorizing the Debtors to Employ and Compensate
                    Professionals Utilized in the Ordinary Course of Business [Docket No. 164; Filed
                    3/18/19].

                    Related Document(s):

                    a)       Affidavit of Service [Docket No. 206; Filed 3/22/19]


                    Objection Deadline:               April 1, 2019 at 11:59 p.m. (ET)



 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
 as follows: Aceto Corporation (0520); Aceto Agricultural Chemicals Corporation (3948); Aceto Realty LLC (7634);
 Rising Pharmaceuticals, Inc. (7959); Rising Health, LLC (1562); Acetris Health, LLC (3236); PACK
 Pharmaceuticals, LLC (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).
 2
   Pursuant to the Letter Memorializing Deadlines and Scheduling of Matters [Docket No. 318], the hearing on
 the matters set forth herein was adjourned by the Court from April 8, 2019 to April 9, 2019 at 1:30 p.m. (ET).
 25441/53
 04/04/2019 204009681.1
Case 19-13448-VFP    Doc 339     Filed 04/04/19 Entered 04/04/19 22:28:26          Desc Main
                                Document      Page 2 of 8

            Response(s) Received: Informal comments have been received from the
            Committee and will be incorporated into a revised order to be submitted.

            Status: This matter is going forward.


      2.    Debtors’ Motion For Entry Of An Order (I) Approving Mutual Release Of Claims
            By And Between The Releasing Debtors And The Stalking Horse Bidder
            Released Parties Pursuant To Rule 9019 Of The Federal Rules Of Bankruptcy
            Procedure And In Furtherance Of The Section 363 Sale Of The Debtors' Pharma
            Business; And (II) Granting Related Relief [Docket No. 172; Filed 3/18/19].

            Related Document(s):

            a)      Affidavit of Service [Docket No. 206; Filed 3/22/19].

            b)      Notice of Amended Mutual Release Agreement in Connection with
                    Debtors Motion for Entry of an Order (I) Approving Mutual Release of
                    Claims by and Between the Releasing Debtors and the Stalking Horse
                    Bidder Released Parties Pursuant to Rule 9019 of the Federal Rules of
                    Bankruptcy Procedure and in Furtherance of the Section 363 Sale of the
                    Debtors Pharma Business; and (II) Granting Related Relief [Docket 257;
                    Filed 3/31/19]

            Objection Deadline:           April 1, 2019 at 11:59 p.m. (ET)

            Response(s) Received: Informal comments have been received from the
            Committee and the release parties and will be incorporated into a revised order to
            be submitted.

            Status: This matter is going forward.


      3.    Debtors’ Motion For Entry of an Order (I) Authorizing But Not Directing the
            Debtors to Effectuate Certain Merger and Conversion Transactions in Aid of
            Section 363 Sales, and (II) Granting Related Relief [Docket No. 173; Filed
            3/18/19].

            Related Document(s):

            a)      Affidavit of Service [Docket No. 206; Filed 3/22/19].


            Objection Deadline:           April 1, 2019 at 11:59 p.m. (ET);

            Response(s) Received:

            None


                                            -2-
Case 19-13448-VFP    Doc 339     Filed 04/04/19 Entered 04/04/19 22:28:26           Desc Main
                                Document      Page 3 of 8

            Status: This matter is going forward.

 CONTESTED MATTERS:

      1.    Debtors Motion for Orders (I) (A) Authorizing and Approving Bidding
            Procedures in Connection With the Sale of Substantially All Assets Comprising
            the Debtors Pharma Business; (B) Authorizing and Approving Bid Protections;
            (C) Approving Procedures for the Assumption and Assignment of Certain
            Executory Contracts and Unexpired Leases; (D) Scheduling a Sale Hearing; (E)
            Approving the Form and Manner of Notice Thereof; and (F) Granting Related
            Relief; and (II) (A) Authorizing and Approving the Sale of Substantially All
            Assets Comprising the Debtors Pharma Business Free and Clear of All Claims,
            Liens, Rights, Interests, and Encumbrances, (B) Authorizing and Approving the
            Assumption and Assignment of Certain Executory Contracts and Unexpired
            Leases Related Thereto, and (C) Granting Related Relief (the “Pharma Sale
            Motion”) [Docket No. 109; Filed 3/8/19].

            Related Document(s):

            a)      Application for Entry of an Order Shortening Time Period for Notice,
                    Under Fed. R. Bank. P. 9006(c)(1), Limiting Notice, and Setting Hearing
                    for Approval of Bidding Procedures and Bid Protections [Docket No. 110;
                    Filed 3/8/19].

            b)      Order Shortening Time Period for Notice, Limiting Notice and Setting
                    Hearing for Approval of Bidding Procedures and Bid Protections [Docket
                    No. 111; Entered 3/8/19].

            c)      Affidavit of Service [Docket No. 128; Filed 3/13/19].

            d)      Order (A) Authorizing And Approving Bidding Procedures In Connection
                    With The Sale Of Substantially All Assets Comprising The Debtors
                    Pharma Business; (B) Authorizing And Approving Bid Protections; (C)
                    Approving Procedures For The Assumption And Assignment Of Certain
                    Executory Contracts And Unexpired Leases;(D) Scheduling A Sale
                    Hearing; (E) Approving The Form And Manner Of Notice Thereof; And
                    (F) Granting Related Relief [Docket No. 174; Entered on 3/19/19].

            e)      Notice of Proposed Sale, Auction Date, Objection Deadline, and Sale
                    Hearing [Docket 176; Filed 3/19/19].

            f)      Transcript for hearing held on 3/18/19 [Docket 197; Filed 3/21/19].

            g)      Notice of Potential Assumption and Assignment of Executory Contracts
                    and Unexpired Leases in Connection with Proposed Sale of Certain Assets
                    of the Debtors Relating to the Pharma Business [Docket 199; Filed
                    3/21/19]



                                            -3-
Case 19-13448-VFP    Doc 339     Filed 04/04/19 Entered 04/04/19 22:28:26         Desc Main
                                Document      Page 4 of 8

            h)      Supplement to Notice of Potential Assumption and Assignment of
                    Executory Contracts and Unexpired Leases in Connection with Proposed
                    Sale of Certain Assets of the Debtors Relating to the Pharma Business
                    [Docket 216; Filed 3/25/19]

            i)      Affidavit of Service [Docket No. 230; Filed 3/27/19].

            j)      Affidavit of Service [Docket No. 231; Filed 3/27/19].

            k)      Hearing Scheduled [Docket 238; Filed 3/28/19]

            l)      Notice of Cancellation of Auction and Designation of Stalking Horse
                    Bidder as the Successful Bidder in Connection with Proposed Sale of
                    Certain Assets of the Debtors Relating to the Pharma Business [Docket
                    252; Filed 3/29/19]

            m)      Notice of Amended Stalking Horse Asset Purchase Agreement for Pharma
                    Business [Docket 258; Filed 3/31/19]

            n)      Letter memorializing deadlines and scheduling of matters [Docket No.
                    318; Filed 4/3/19]

            o)      First Supplemental Notice of Potential Assumption and Assignment of
                    Executory Contracts and Unexpired Leases in Connection with Proposed
                    Sale of Certain Assets of the Debtors Relating to the Pharma Business
                    [Docket No. 338; Filed 4/4/19]


            Objection Deadline:           March 28, 2019 at 5:00 p.m. (ET) (March 30, 2019
                                          at 4:00 p.m. (ET) solely for the Committee and
                                          Indenture Trustee; April 8, 2019 at 4:00 p.m. (ET)
                                          solely for the Prepetition Agent and DIP Agent)

            Response(s) Received:

            a)      Limited Objection of The Premier Group to the Cure Notice [Docket No.
                    228; Filed 3/27/19].

            b)      Objection to Cure Amount of Reliance Vitamin [Docket No. 229; Filed
                    3/27/19].

            c)      Reservation of Rights of Lyne Laboratories Inc. [Docket 234; Filed
                    3/28/19].

            d)      Objection of Aucta Pharmaceuticals, Inc. to Potential Assumption and
                    Assignment of its License Agreement with Rising Pharmaceuticals, Inc.
                    [Docket No. 239; Filed 3/28/19].



                                            -4-
Case 19-13448-VFP    Doc 339    Filed 04/04/19 Entered 04/04/19 22:28:26          Desc Main
                               Document      Page 5 of 8

            e)      Limited Objection of FDC Limited to Pharma Sale Motion [Docket No.
                    241; Filed 3/28/19].

            f)      Limited Objection of Sap America, Inc. to Pharma Sale Motion and Cure
                    Notice [Docket No. 242; Filed 3/28/19].

            g)      Limited Objection of Apicore LLC/Apicore US LLC to Cure Notice
                    [Docket No. 247; Filed 3/29/19].

            h)      Limited Objection of Pharmacy Select, LLP to Debtors’ Cure Notice
                    [Docket No. 250; Filed 3/29/19].

            i)      Limited Objection of Murty Pharmaceuticals, Inc. to Debtors’ Cure Notice
                    [Docket No. 251; Filed 3/29/19].

            j)      Limited Objection of Enaltec Labs Inc. to Notice of Potential Assumption
                    and Assignment [Docket No. 253; Filed 3/29/19].

            k)      Objection of Catalent, Inc. to Cure Notice [Docket No. 256; Filed
                    3/31/19].

            l)      Limited Objection of Managed Health Care Associates, Inc. to Cure
                    Notice [Docket No. 260; Filed 4/1/19].

            m)      Joinder of Deerfield Generics, L.P. in Support of Objection of Catalent,
                    Inc. to Cure Notice [Docket No. 261; Filed 4/1/19].

            n)      Objection of Ingenus Pharmaceuticals NJ, LLC to Cure Notice [Docket
                    No. 268; Filed 4/1/19].

            o)      Objection of RiconPharma, LLC to Cure Notice [Docket No. 269; Filed
                    4/1/19].

            p)      Objection to Proposed Cure Amounts of FDC Limited to Cure Notice
                    [Docket No. 271; Filed 4/1/19].

            q)      Objection of Cigna Entities to Pharma Sale Motion and Cure Notice
                    [Docket No. 272; Filed 4/1/19].

            r)      Limited Objection of OIC, LLC to Cure Notice [Docket No. 274; Filed
                    4/1/19]

            s)      Objection of OptiSource, LLC to Cure Notice [Docket No. 275; Filed
                    4/1/19]

            t)      Limited Objection of AmerisourceBergen Drug Corporation to Sale and
                    Cure Notice [Docket No. 276; Filed 4/1/19]



                                           -5-
Case 19-13448-VFP    Doc 339     Filed 04/04/19 Entered 04/04/19 22:28:26          Desc Main
                                Document      Page 6 of 8

            u)      Limited Objection of EirGen Pharma to Profit Share Amount of the
                    Debtors’ Proposed Cure Notice [Docket No. 278; Filed 4/1/19]

            v)      Objection of Pharmaceutical Sourcing Partners, Inc. to Cure Notice
                    [Docket No. 279; Filed 4/1/19]

            w)      Objection of RX Sourcing Strategies, LLC to Cure Notice [Docket No.
                    280; Filed 4/1/19]

            x)      Objection of Walgreens Boots Alliance Development GMBH, Walgreen
                    Co. to Cure Notice [Docket No. 281; Filed 4/1/19]

            y)      Limited Objection of Anda Inc. to Cure Notice [Docket No. 282; Filed
                    4/1/19]

            z)      Limited Objection and Reservation of Rights of Lyne Laboratories, Inc. to
                    Cure Notice [Docket No. 283; Filed 4/1/19]

            aa)     Limited Objection of Luitpold Pharmaceuticals, Inc. to Cure Notice
                    [Docket No. 284; Filed 4/1/19]

            bb)     Limited Objection of THINQ Pharma CRO. PVT. LTD. To Cure Notice
                    [Docket No. 285; Filed 4/1/19]

            cc)     Objection of Aurobindo Pharma Limited, Aurobindo Pharma USA Inc.,
                    and Aurolife Pharma LLC to Cure Notice [Docket No. 288; Filed 4/1/19]

            dd)     Objection of Coating Place, Inc. to Cure Notice [Docket No. 291; Filed
                    4/1/19]

            ee)     Objection of Costco Wholesale Corporation to Cure Notice [Docket No.
                    293; Filed 4/1/19]

            ff)     Limited Objection of Ahold Delhaize USA, Inc. to Pharma Sale Motion
                    [Docket No. 303; Filed 4/2/19]

            gg)     Informal comments from the Committee, Shore Suven Pharma, Inc. (the
                    “Proposed Purchaser”), United States Attorney’s Office for the District of
                    New Jersey (the “USAO”), and the United States Department of Justice on
                    behalf of the United States Environmental Protection Agency (the “EPA”).


            Status: This matter is going forward. There were no objections filed to the
            proposed sale. The Debtors received various objections related to contracts/leases
            that may be assumed by the Proposed Purchaser. The Debtors, Proposed
            Purchaser and contract counterparties are working to resolve pending objections.
            The Debtors anticipate that many of the objections will be resolved prior to the
            hearing. The Debtors intend to submit a revised proposed order to the Court for


                                            -6-
Case 19-13448-VFP      Doc 339     Filed 04/04/19 Entered 04/04/19 22:28:26         Desc Main
                                  Document      Page 7 of 8

            approval at the hearing that incorporates the informal comments from the
            Committee, Proposed Purchaser, USAO, EPA, and other parties.

      2.    Debtors Motion for Entry of an Order (I) Approving the Debtors' (A) Key
            Employee Retention Plan and (B) Key Employee Incentive Plan and (II) Granting
            Related [Docket No. 147; Filed 3/15/19].

            Related Document(s):

            a)        Debtors’ Motion to Seal re: The Exhibit to the Debtors' Motion for Entry
                      of an Order (I) Approving the Debtor's (A) Key Employee Retention Plan
                      and (B) Key Employee Incentive Plan and (II) Granting Related Relief
                      [Docket No. 148; Filed 3/15/19].

            b)        Affidavit of Service [Docket No. 200; Filed 3/21/19].

            c)        Letter memorializing deadlines and scheduling of matters [Docket No.
                      318; Filed 4/3/19]


            Objection Deadline:             April 1, 2019 at 11:59 p.m. (ET);

            Response(s) Received:

            a)        Objection of U.S. Trustee to Motion to Approve Employee Retention Plan
                      [Docket No. 310; Filed 4/3/19]

            Status:          This matter is going forward.


      3.    Debtors’ Motion to Seal The Exhibit to the Debtors' Motion for Entry of an Order
            (I) Approving the Debtor's (A) Key Employee Retention Plan and (B) Key
            Employee Incentive Plan and (II) Granting Related Relief [Docket No. 148; Filed
            3/15/19].

            Related Document(s):

            a)        Debtors’ Motion for Entry of an Order (I) Approving the Debtors' (A) Key
                      Employee Retention Plan and (B) Key Employee Incentive Plan and (II)
                      Granting Related Relief [Docket N. 147; filed 3/15/19].

            b)        Affidavit of Service [Docket No. 200; Filed 3/21/19].

            c)        Letter memorializing deadlines and scheduling of matters [Docket No.
                      318; Filed 4/3/19]


            Objection Deadline:             April 1, 2019 at 11:59 p.m. (ET);


                                              -7-
Case 19-13448-VFP         Doc 339    Filed 04/04/19 Entered 04/04/19 22:28:26        Desc Main
                                    Document      Page 8 of 8

               Response(s) Received:

               a)        Objection of U.S. Trustee to Motion to Seal Exhibit from the Motion to
                         Approve Employee Retention Plan [Docket No. 309; Filed 4/3/19]

               Status:         This matter is going forward.



 Dated: April 4, 2019                                 Respectfully submitted,

                                                      LOWENSTEIN SANDLER LLP

                                                      /s/ Wojciech F. Jung
                                                      Kenneth A. Rosen, Esq.
                                                      Michael S. Etkin, Esq.
                                                      Wojciech F. Jung, Esq.
                                                      Philip J. Gross, Esq.
                                                      One Lowenstein Drive
                                                      Roseland, New Jersey 07068
                                                      (973) 597-2500 (Telephone)
                                                      krosen@lowenstein.com
                                                      metkin@lowenstein.com
                                                      wjung@lowenstein.com
                                                      pgross@lowenstein.com

                                                      Counsel to the Debtors and
                                                      Debtors-in-Possession




                                                -8-
